This is an appeal from the district court of Coal county. The plaintiff in error filed his brief November 17, 1921. No brief has been filed by the defendant in error and no extension of time has been assigned by the defendant in error as to why he has not filed brief. The brief of the plaintiff in error appears to reasonably sustain the assignments of error, and under the rule of this court, the record will not be searched to find some theory upon which the judgment of the lower court may be sustained.
The judgment of the lower court is reversed and the cause remanded for a new trial.
By the Court: It is so ordered.